The opinion of the court was delivered, by
Williams, J.
The Act of December 9th 1783, 2 Sm. L. 86, under which the appeal in this case was taken, makes no provision for an appeal from the orders or judgments of the Courts of Quarter Sessions in refusing to moderate or remit forfeited recognisances. It is true that by its provisions both the Quarter Sessions and the Common Pleas are “ empowered to order the said recognisances to be levied, moderated or remitted, on hearing the circumstances of the case, according to equity and their legal discretion.” But by the express words of the proviso, giving the right of appeal, this court is only authorized to “ hear appeals from the orders or judgments of the Courts of Common Pleas, on the said forfeited recognisances, at the next ensuing court after such judgment given, but not afterwards, and finally decide on the same.” It is clear that under the power conferred by the proviso this court has no authority to hear appeals from the orders or judgments of the Courts of Quarter Sessions on forfeited recognisances, for no such power is given either in express terms or by necessary implication. The express authority given in the proviso to hear appeals from the one court does not imply the grant of power to hear appeals from the other, though both courts are named in the body of the act. The suggestion in the case of The Com’th. v. Rhoads, 9 Barr 488, that from the order of either court there is an appeal, is a mere dictum, not warranted by the language of the proviso or by any other provisions of the statute, which are too plain to admit of any doubt as to their meaning. It follows that the appeal in this case cannot be sustained, nor can we consider the assignments of error under the writ of certiorari. It was not specially allowed by this court, or one of the justices thereof, as required by the Act of 3d March 1860, § 33, P. L. 439, and by its express provisions, is not available to remove the indictment and proceedings thereupon or a transcript thereof.
Appeal and writ of certiorari quashed.